       Case 1:15-cr-10145-RGS Document 993 Filed 06/10/20 Page 1 of 4



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
                  CRIMINAL ACTION NO. 15-10145-RGS

                      UNITED STATES OF AMERICA
                                      v.
                           ARTHUR WILLIAMS

                    MEMORANDUM AND ORDER ON
                   DEFENDANT’S RENEWED MOTION
                    FOR REDUCTION OF SENTENCE

                               June 10, 2020

STEARNS, D.J.
     The authority of a trial court to reduce the sentence of a committed
prisoner, unlike in the case of a pretrial detainee, is tightly circumscribed.
A sentence once imposed may not be modified except to the extent permitted
by Rule 35 of the Federal Rules of Criminal Procedure. 18 U.S.C. § 3582(c).
There is a recently enacted exception. Under 18 U.S.C. § 3582(c)(1)(A), a
district court, on the motion of the Director of the Bureau of Prisons or a
defendant who has exhausted his prescribed administrative rights, may
order a compassionate reduction of sentence: (1) on a finding of
“extraordinary and compelling reasons”; or (2) on findings that apply to
mostly elderly long-term inmates suffering from terminal or self-debilitating
illnesses and who, as a result, are no longer deemed a danger to the safety of
any person or the community. Williams, who is in his early 4os and who
          Case 1:15-cr-10145-RGS Document 993 Filed 06/10/20 Page 2 of 4




has served less than half of his committed sentence, does not fit the eligibility
criteria that apply to the second statutory category of inmate. 1
      In his renewed motion, 2 Williams asks that his original 120-month
sentence be reduced to time served because of the threat of infection posed
by the COVID-19 virus in a prison setting. Although Williams claims to be
obese and to have suffered a bout of leukemia as a child, the gravamen of his
complaint is not that he has any medical condition that makes him more
vulnerable than the typical inmate to COVID-19, but conditions at FCI-
Devens make it difficult for him to avoid persons who have become infected
and to keep his living quarters as clean and sanitary as he would like. 3

      1 Given the serious and violent nature of the crimes for which Williams
was convicted after a guilty plea, which included large-scale drug
distribution, gang activity, and a brazen car chase that involved repeated
shooting at innocent persons who Williams and two codefendants believed
were rival gang members, I agree with the government’s argument that his
release into the community at present would pose a threat to the safety of
the public.

      2  The court declined to rule on the initial motion (filed April 24, 2020)
for a failure to show the exhaustion of the available administrative remedy (a
request for a reduction of sentence made to the Bureau of Prisons), which the
court deems to be a mandatory prerequisite to the exercise of its jurisdiction
under the compassionate release statute. See Dkt # 966. See also United
States v. Alam, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020); United
States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). That showing has since
been satisfied. See Dkt # 984-3 (May 18, 2020 notification of the denial of
Williams’s petition for compassionate release).
      3 Williams also asserts that he has an incident-free prison record,
which the court has no reason to doubt. As the court noted at sentencing,
but for his gang involvement and the criminal activity that flowed from it,
                                        2
       Case 1:15-cr-10145-RGS Document 993 Filed 06/10/20 Page 3 of 4




While these are understandable concerns, they are not “extraordinary and
compelling.”
      Second, I find the thinly sketched release plan put forward by
Williams’s counsel to be impractical and unlikely to protect the public safety.
The proposal to reside with his fiancée at a yet-to-be determined address in
Mattapan, Massachusetts, without any means or ability to closely monitor
his movements, particularly in light of the over-stretched resources of the
Probation Office, while not literally a return to the scene of the crime, poses
a real risk of placing Williams in a neighborhood frequented by his former
criminal associates. I also note that the release plan would take Williams
out of a setting in which medical services are readily available to him and
place him in one in which they may be difficult to obtain.
      While I am as concerned as any judge with the impact of COVID-19 on
the prison population, unless society is to make the decision that all
prisoners should be released because of the pandemic, there must be a means
of differentiating those eligible for release from those who are not.       In
setting the conditions that justify compassionate release, Congress made its
best effort to provides judges with the tools needed to make these difficult



Williams is an intelligent man who, in the eyes of his friends, family, and
teachers, has good aspects to his character and the potential of graduating
from prison as a rehabilitated citizen ready to change his life in a positive
direction.

                                      3
         Case 1:15-cr-10145-RGS Document 993 Filed 06/10/20 Page 4 of 4




and, at times, heart-wrenching decisions. 4     For the time being, Williams
does not meet the mandated eligibility criteria and, therefore, is not a
candidate for compassionate release.
     Because I can foresee no circumstances under which Williams at
present could be deemed eligible for compassionate release, I also see no
reason for a hearing on the matter.
                                   ORDER
     For the foregoing reasons, the Motion for an Emergency Reduction of
Sentence is DENIED.
                                      SO ORDERED.

                                      /s/ Richard G Stearns________
                                      UNITED STATES DISTRICT JUDGE




     4   Congress, in addition to the quantitative criteria set out in §
3582(c)(1)(A)(ii), directs courts to those set out in the Bail Reform Act and
the policy statements of the United States Sentencing Commission. See 18
U.S.C. § 3582(c)(2). As I have previously noted, I think Chief Justice Gants
of the Massachusetts Supreme Judicial Court summarized the
considerations admirably in reminding us that “in conducting . . . de novo
review [of a detention decision], a judge must give careful consideration not
only to the risks posed by releasing the defendant – flight, danger to others
or to the community, and likelihood of further criminal acts – but also,
during this pandemic, to the risk that the defendant might die or become
seriously ill if kept in custody.” Christie v. Commonwealth, 484 Mass. 397,
398 (2020).        The Chief Justice’s admonition is equally pertinent in
weighing a motion for compassionate release.
                                       4
